Citation Nr: 1645074	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-34 905	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for prostate cancer, including as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to September 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the Veteran's claim of entitlement to service connection for prostate cancer.

In November 2014, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - in other words at a "Travel Board" hearing.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim requires further development before being decided on appeal, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

The basis of the Veteran's claim is that his prostate cancer is from exposure to herbicides during his time in service - in particular, the dioxin in Agent Orange.  His service personnel records (SPRs) show that he served during the Vietnam era in Thailand at Don Muang Royal Thai Air Force Base (RTAFB) with the 631st Support Squadron from September 1965 through September 1966.  His military occupational specialty (MOS) was Special Vehicle Repairman.  He contends that he flew from Thailand to the Tan Son Nhut Air Base in Vietnam for one day in April 1966 to provide mechanical assistance on rough terrain fork lifts.  In his hearing testimony, he stated that Vietnam was "hot and muggy" and that, when he arrived, everyone was "herded into one small, single-level building for a couple of hours."  He admits that he was not actually stationed in Vietnam at any time, but that he nonetheless did step off of the Continental military charter plane in Vietnam at the Tan Son Nhut Air Base.  So his claim is predicated on that alleged visit.

A request for information from the Joint Services Records and Research Center (JSRRC) regarding the Veteran's dates of service in Vietnam was submitted in October 2009.  The answer stated that the JSRRC was unable to determine whether he served in the Republic of Vietnam.  A second request to the JSRRC was submitted in December 2009, changing the request to seek his service records for any travel orders and duty assignment orders.  The request includes the explanation that the "Veteran states he was on a flight route that traveled from Travis AFB to Hawaii, then to Anderson AFB in Guam, then to Clark AFB in the Philippines, then to Tan Son Nhut Air Base in Vietnam and then arriving in Bangkok, Thailand."  A response to the request regarding his flight route was completed in May 2010, and the orders are associated with the record on appeal.  The orders reflect that he left Fairchild AFB in Washington in September 1965 and was given 3 days of travel time to arrive at the Don Muang Royal Thai Air Force Base.

The Board finds that further development of the claim is warranted to attempt to verify whether the Veteran stepped foot in Vietnam ("in country"), to include any stopovers on his way from Travis AFB, CA to the Don Muang Royal Thai AFB.


Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit a request to the National Personnel Records  Center (NPRC), the Air Force Historical Research Agency (AFHRA), JSRRC, and any other appropriate entity/location to attempt to determine:

A.  Whether there was an established flight routine for soldiers to travel on a Continental Airlines military charter plane from Travis AFB, CA to Bangkok, Thailand with a stopover in Saigon, Vietnam.    

B.  Whether there are any flight records, unit morning reports, travel orders or temporary duty assignments for the 631st Combat Support Group or 6236th Support Squadron on September 21, 1965, September 10, 1966 or in April 1966 that required the Veteran to set foot anywhere within the territory of the Republic of Vietnam, including at Tan Son Nhut AFB.

In requesting records from a Federal agency, efforts to assist in this regard should continue until either the records are obtained or sufficient evidence indicating that the records sought do not exist or there is confirmation that further efforts to obtain the records would be futile.  See 38 C.F. R § 3.159(c)(2).  If no information regarding the Veteran's supposed flights in service with reported stops in Vietnam is available, this fact must be documented, in writing, in the record and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1). 

2.  Once this development has been completed, and any other deemed warranted, readjudicate this claim in light of all additional evidence.  If the claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
 

